On consideration of the Petition for Writ of Prohibition or Other Extraordinary Relief filed in the above-entitled action, it appearing that petitioner seeks to raise an issue decided adversely to him by the military judge, and that said issue is preserved for review in the normal course of appellate review, and that no such extraordinary circumstances appear as will warrant resort to this Court’s powers under 28 USC § 1651(a), it is, by the Court, this 10th day of October 1973,
ORDERED:
That said petition be, and the same is, hereby dismissed.